United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brock D. Stiles, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 05-15
Issued: July 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2004 appellant, through her attorney, filed a timely appeal from a
September 10, 2003 merit decision of the Office of Workers’ Compensation Programs reducing
her compensation to zero for failing to cooperate with vocational rehabilitation and nonmerit
decisions of the Office dated February 5 and August 9, 2004 denying her request for
reconsideration under 5 U.S.C. § 8128.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case and over the February 5 and August 9, 2004 nonmerit
decisions.2

1

Appellant’s appeal was postmarked September 9, 2004, thereby rendering it timely filed pursuant to 20 C.F.R.
§ 501.3(d)(2)(ii).
2

The Board previously issued a decision on April 25, 2005 affirming the Office’s February 5 and August 9, 2004
nonmerit decisions. The Board found that it did not have jurisdiction over the Office’s September 10, 2003 decision
based on the filing date of the appeal. Appellant requested reconsideration and argued that her appeal was
postmarked September 9, 2004. The Board granted her petition for reconsideration on October 18, 2005 and
vacated its April 25, 2005 decision. Order Granting Petition for Reconsideration, Docket No. 05-15 (issued
October 18, 2005).

ISSUES
The issues are: (1) whether the Office properly reduced appellant’s monetary
compensation to zero under 5 U.S.C. § 8113(b) effective July 10, 2003 on the grounds that she
did not cooperate with the preliminary stages of vocational rehabilitation; (2) whether the Office,
in its February 5, 2004 decision, properly denied her request for further review of the merits of
her claim pursuant to 5 U.S.C. § 8128; and (3) whether the Office, in its August 9, 2004 decision,
properly denied appellant’s request for merit review under section 8128.
FACTUAL HISTORY
This case is before the Board for the second time. In the first appeal, the Board reversed
Office decisions dated March 4, 1999 and November 20, 1998 terminating appellant’s
compensation benefits on the grounds that she had no further employment-related condition or
disability.3 The Board found that the opinion of Dr. Roy D. Clark, Jr., a Board-certified
psychiatrist and Office referral physician, was insufficient to support that she had no further
disability due to her accepted condition of anxiety disorder. The findings of fact and conclusions
of law from the prior decision are hereby incorporated by reference.
The Office returned appellant to the periodic rolls effective November 22, 1998. On
July 9, 2001 the Office referred her to Dr. Robert I. Fink, a Board-certified psychiatrist, for an
impartial medical examination. The Office requested that he determine whether appellant
continued to have an anxiety disorder, its relationship to her employment and whether she had
any further disability from employment.
In a work restriction evaluation dated July 20, 2001, Dr. Kristin K. Schaaf, a licensed
clinical psychologist and appellant’s new attending physician, opined that she was unable to
resume her usual employment.4 On July 23, 2001 Dr. Schaaf diagnosed anxiety disorder with
symptoms of post-traumatic stress disorder. She attributed the diagnosed conditions to her work
injury.
In a report dated September 17, 2001, Dr. Fink diagnosed panic disorder with mild
agoraphobia and an anxiety disorder not otherwise specified. He found that it was “impossible at
this time to go back and indicate that her anxiety disorder is absolutely unrelated to the accepted
facts in this case.” Dr. Fink determined that appellant had “an intermittent mild anxiety disorder
which does not affect her unless she is involved with issues relating to the [Office] or [the
employing establishment].” He recommended a settlement of her workers’ compensation claim
to facilitate resolution of her symptoms. Dr. Fink asserted:
“[Appellant] is not capable of working at the [employing establishment] ever
again. She will become increasingly anxious and have a situation not dissimilar
to what she had in her last years of intermittent work with the [employing
establishment]. [Appellant] is not able to return to the job that she had at the time
3

Flora E. Rush, Docket No. 99-1460 (issued November 1, 2000).

4

Dr. Schaaf began treating appellant subsequent to the Office’s identification of the conflict in medical opinion.

2

of the injury and she is not capable of returning to any kind of modified work
within the [employing establishment]. I do believe that she could work virtually
anywhere else but is still potentially subject to similar reactions to similar
situations if they would occur.”
Based on Dr. Fink’s findings, on November 8, 2001 the Office referred appellant for
vocational rehabilitation. On December 7, 2001 the Office called appellant, who declined to
participate in vocational rehabilitation services based on her physician’s advice.5
By letter dated February 12, 2002, the Office acknowledged appellant’s refusal to
participate in vocational rehabilitation and directed her to comply with vocational rehabilitation
in good faith or provide reasons for her refusal within 30 days. Appellant advised the Office that
she was not participating based on the recommendation of Dr. Schaaf. She provided a report
dated February 7, 2002 from Dr. Schaaf, who concurred with Dr. Fink’s finding that appellant
would not improve until resolution of her workers’ compensation claim. She opined:
“I believe that vocational rehabilitation services will not be helpful and could
actually be harmful. [Appellant] reported that she felt ‘harassed’ and her anxiety
symptoms increased when she was called at home and told that her participation
in the program was mandatory. Any efforts by your [O]ffice to return her to work
will be viewed as ‘an attempt to control [her]’ and her intense distrust will make
those efforts extremely difficult.”
In a decision dated April 15, 2002, the Office reduced appellant’s compensation to zero
under 5 U.S.C. § 8113(b) for failing to participate in the initial phases of vocational
rehabilitation. Appellant, through her representative, requested reconsideration. By decision
dated August 15, 2002, the Office vacated its April 15, 2002 decision after finding that it had
issued the decision prematurely. The Office noted that it had not considered appellant’s reasons
for failing to participate in vocational rehabilitation. The Office also indicated that Dr. Fink had
not specifically found that she could participate in vocational rehabilitation and that Dr. Schaaf
opined that rehabilitation would be unhelpful.
In a memorandum dated April 18, 2003, a claims examiner noted that the Office did not
need a specific opinion from Dr. Fink that appellant could participate in vocational rehabilitation
given his finding that she could perform any position outside the employing establishment.
On April 22, 2003 the Office requested that Dr. Schaaf clarify why she believed that
vocational rehabilitation would not be helpful to appellant. In an April 23, 2003 response,
Dr. Schaaf diagnosed anxiety disorder not otherwise specified. She asserted, “I believe that, if
[appellant] were forced to participate in vocational rehabilitation, she would not benefit due to
her distrust and resistance, and she could potentially be harmed as it is likely to cause her
symptoms to flare up again.” Dr. Schaaf also expressed concern that she might lose control and
hurt someone if she felt she was being controlled or manipulated.

5

In a report dated December 13, 2001, Dr. Schaaf requested that the Office contact appellant in writing rather
than by telephone because she was concerned about her anxiety level and its effect on her pregnancy.

3

The Office referred appellant for vocational rehabilitation on May 21, 2003. The Office
noted that she could not return to work for the employing establishment. In a report dated
June 20, 2003, Cathy Cottingham, the rehabilitation counselor, indicated that she had written to
the employing establishment to inquire about possible positions. Appellant met with
Ms. Cottingham on June 23, 2003. In a closing report dated June 30, 2003, Ms. Cottingham
informed the Office that, during the meeting on June 23, 2003, appellant stated that she would
hurt the counselor if she “was pushed too far.” The rehabilitation counselor stated:
“Based on the medical information in the file indicating that the claimant cannot
return to work at her job of injury, the claimant’s lack of transferable skills and
the preponderance of medical information indicating that the claimant’s condition
will never improve until her claim is settled, this [rehabilitation counselor] is
recommending that this claimant is not appropriate to participate in vocational
services.”
On July 22, 2003 appellant, through her attorney, informed the Office that she would not
meet with the rehabilitation counselor as her attending physician believed that it would cause “a
significant flare of her psychiatric symptoms.” By letter dated July 23, 2003, the Office notified
appellant that it had terminated the services of Ms. Cottingham because she had “violated our
directive not to seek” employment for her with the employing establishment. The Office
referred appellant to Carl Gann for rehabilitation services.
In another letter dated July 23, 2003, the Office noted that appellant had cancelled her
meeting with the rehabilitation counselor and advised her of the provisions of section 8113(b) of
the Federal Employees’ Compensation Act.6 The Office provided appellant 30 days within
which to meet with the rehabilitation counselor or submit reasons for her refusal. The Office
informed her that if she failed to cooperate without good cause her monetary compensation
benefits could be reduced on the assumption that the vocational rehabilitation effort would have
resulted in a return to work with no loss of wage-earning capacity.
In a letter dated August 18, 2003, appellant’s attorney argued that the Office had
inappropriately switched to another rehabilitation counselor because Ms. Cottingham had
determined that appellant should not be vocationally rehabilitated. He submitted progress
reports dated June 18 and July 30, 2003 from Dr. Schaaf. In the progress reports, Dr. Schaaf
described appellant’s feelings regarding vocational rehabilitation.
By decision dated September 10, 2003, the Office reduced appellant’s compensation to
zero effective July 10, 2003 under section 8113(b) of the Act on the grounds that she failed to
cooperate with vocational rehabilitation and failed to provide sufficient reasons for her failure to
cooperate.7

6

5 U.S.C. §§ 8101-8193.

7

In a letter dated September 15, 2003, the Office warned appellant against making threats toward her
rehabilitation counselor.

4

In a letter dated October 8, 2003, appellant, through her attorney, requested
reconsideration of her claim. The attorney argued that Dr. Fink’s opinion “did not address
whether [appellant] was able to participate in a VR program” and that her attending physician,
Dr. Schaaf, “continues to state that [she] is unable to return to work on a permanent basis due to
her anxiety disorder.” He further noted that the rehabilitation counselor opined that she was
unable to participate in vocational rehabilitation.
In support of her request for reconsideration, appellant resubmitted medical reports
already of record and additional progress reports from Dr. Schaaf. In a progress note dated
August 21, 2003, Dr. Schaaf discussed appellant’s complaints regarding her ongoing “battle over
vocational services” and found she had increased anxiety. In a progress note dated
September 17, 2003, she related that appellant stated that receiving letters from the Office
increased her anxiety. In a progress note dated October 27, 2003, Dr. Schaaf found her condition
unchanged. On December 17, 2003 she related that appellant provided a history of her
supervisor at the employing establishment forcing her to lift 80 pounds while laughing at her and
also reported “being threatened [and] harassed by other supervisors as well….” In a progress
note dated January 21, 2004, Dr. Schaaf discussed appellant’s complaints of stress due to the
employing establishment and waiting on a decision from the Office. She indicated that
appellant’s level of functioning was unchanged.
By decision dated February 5, 2004, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was insufficient to warrant review of
its September 10, 2003 decision.
In a letter dated June 3, 2004, appellant, through her attorney, again requested
reconsideration. She submitted progress reports dated February through May 2004 from
Dr. Schaaf, who described her current complaints and found her condition unchanged. Appellant
also submitted progress notes from Dr. Schaaf already of record.
On March 24, 2004 Dr. Schaaf found that appellant was unable to work or participate in
vocational rehabilitation due to her anxiety disorder. She related:
“[Appellant] remains unable to return to work on a permanent basis due to her
anxiety disorder. As I have stated in the past, she has become extremely
defensive and distrustful of people in supervisory and management roles as a
result of her experiences at the [employing establishment]. In any employment
situation where her work is supervised, she will respond as she responded at the
[employing establishment]. She will perceive that she is being controlled or
harassed, her symptoms will increase, and she will be unable to perform her job
duties. Dr. Fink agreed that if she returned to work, she would be ‘subject to
similar reactions to similar situations.’”
Dr. Schaaf further found that she could not participate in vocational rehabilitation
because she would view it as “an ‘attempt to control’ her” and “she would not benefit due to her
distrust and resistance….”

5

Appellant also submitted a letter dated April 6, 2004 from Ms. Cottingham, who
indicated that she did not feel threatened by appellant.
By decision dated August 9, 2004, the Office denied appellant’s request for
reconsideration as the evidence submitted was insufficient to warrant review of the merits under
section 8128 of the Act.
LEGAL PRECEDENT -- ISSUE 1
Section 8104(a) of the Act8 pertains to vocational rehabilitation and provides: “The
Secretary of Labor may direct a permanently disabled individual whose disability is compensable
under this subchapter to undergo vocational rehabilitation. The Secretary shall provide for
furnishing the vocational rehabilitation services.” Under this section of the Act, the Office has
developed procedures which emphasize returning partially disabled employees to suitable
employment and determining their wage-earning capacity.9 If it is determined that the injured
employee is prevented from returning to the date-of-injury job, vocational rehabilitation services
may be provided to assist in returning the employee to suitable employment.10
Section 8113(b) of the Act further provides, “If an individual without good cause fails to
apply for and undergo vocational rehabilitation when so directed under section 8104” the Office,
after finding that in the absence of such failure the wage-earning capacity of the individual
would likely have increased substantially, “may reduce prospectively the monetary
compensation of the individual in accordance with what would probably have been [her] wageearning capacity in the absence of the failure, until the individual in good faith complies” with
the directions of the Office.11 Office procedures require that prior to reduction of compensation
a claimant be notified of the provisions of section 8113(b) and provided an opportunity to either
resume participation in vocational rehabilitation or provide reasons for not continuing
participation.12 Under section 8104 of the Act, the employee’s failure to willingly cooperate

8

5 U.S.C. § 8104(a).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813 (August 1995).
10

Id. The Office’s regulations provide: “In determining what constitutes ‘suitable work’ for a particular disabled
employee, [the Office] considers the employee’s current physical limitations, whether the work is available within
the employee’s demonstrated commuting area, the employee’s qualifications to perform such work and other
relevant factors.” 20 C.F.R. § 10.500(b).
11

5 U.S.C. § 8113(b).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.11(b) (November 1996).

6

with vocational rehabilitation may form the basis for terminating the rehabilitation program and
the reduction of monetary compensation.13 The Office’s implementing regulations state:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in or continue to participate in a vocational rehabilitation effort when
so directed, [the Office] will act as follows:”
***
(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early, but necessary stages of a vocational
rehabilitation effort (that is, meetings with the [Office] nurse, interviews,
testing, counseling, functional capacity evaluations, and work
evaluations), [the Office] cannot determine what would have been the
employee’s wage-earning capacity.
(c) Under the circumstance identified in paragraph (b) of this section, in
the absence of evidence to the contrary, [the Office] will assume that the
vocational rehabilitation effort would have resulted in a return to work
with no loss of wage-earning capacity and [the Office] will reduce the
employee’s monetary compensation accordingly (that is, to zero). The
reduction will remain in effect until such time as the employee acts in
good faith to comply with the directions of [the Office].”14
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.15 The implementing regulation states that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an Office medical adviser, the Office shall appoint a third
physician to make an examination. This is called a referee examination and the Office will select
a physician who is qualified in the appropriate specialty and who has no prior connection with
the case.16 Where there exist opposing medical reports of virtually equal weight and rationale
and the case is referred to an impartial medical specialist for the purpose of resolving the
conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a proper
factual background, must be given special weight.17

13

See Wayne E. Boyd, 49 ECAB 202 (1997) (the Board found that the Office properly reduced the claimant’s
wage-loss compensation benefits as he failed to cooperate with the early and necessary stages of developing an
appropriate training program).
14

20 C.F.R. § 10.519.

15

5 U.S.C. § 8123(a).

16

20 C.F.R. § 10.321.

17

David W. Pickett, 54 ECAB 272 (2002); Barry Neutuch, 54 ECAB 313 (2003).

7

ANALYSIS -- ISSUE 1
The Office determined that a conflict existed on the issue of whether appellant had any
further residuals of her accepted condition of anxiety disorder. The Office referred her to
Dr. Fink, a Board-certified psychiatrist, for an impartial medical examination.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.18 The Board has reviewed the opinion of Dr. Fink
and finds that it has reliability, probative value and convincing quality with respect to its
conclusions regarding appellant’s work ability. In a report dated September 17, 2001, Dr. Fink
diagnosed panic disorder and anxiety disorder. He found that it was not possible at this point to
find that her anxiety disorder was unrelated to work factors. Dr. Fink opined that appellant could
not work for the employing establishment but “could work virtually anywhere else.” He
provided rationale for his opinion by explaining that her anxiety disorder was mild and did “not
affect her unless she is involved with” the Office or employing establishment. While Dr. Fink
indicated that she remained subject “to similar reactions to similar situations” than those she
encountered at the employing establishment, the Board has consistently held that the possibility
of a future injury does not form a basis for compensation under the Act.19 Dr. Fink’s opinion is
based on a proper factual and medical history and is well rationalized. His opinion is entitled to
special weight and establishes that appellant is not totally disabled from employment.
Based on Dr. Fink’s September 17, 2001 report, the Office referred appellant to
vocational rehabilitation. On December 17, 2001 she declined to participate in vocational
rehabilitation, citing the advice of her physician. Appellant submitted a report dated February 7,
2002 from Dr. Schaaf, her attending physician, who opined that rehabilitation would be harmful
to her because she would view it as an attempt at control. In a report dated April 23, 2003,
Dr. Schaaf diagnosed anxiety disorder not otherwise specified. She again opined that vocational
rehabilitation would be of no benefit and that appellant “could potentially be harmed as it is
likely to cause her symptoms to flare up again.” Dr. Schaaf also noted that appellant believed
that she might harm someone else if “she felt she was being controlled or manipulated.” The
Board finds, however, that the Office reasonably referred appellant to vocational rehabilitation
given the finding of Dr. Fink that she could work anywhere but the employing establishment.
Dr. Schaaf has not adequately explained the basis for her conclusion that vocational
rehabilitation would not benefit appellant in view of Dr. Fink’s findings. Additionally, her
finding that appellant “could potentially be harmed” by vocational rehabilitation is a fear of
future injury and, as discussed above, is not compensable.20 Consequently, Dr. Schaaf’s opinion
is insufficient to overcome the weight accorded Dr. Fink’s opinion as the impartial medical
examiner.

18

Id.

19

See Manuel Gill, 52 ECAB 282 (2001).

20

Id.

8

On June 23, 2004 appellant met with Ms. Cottingham, a vocational rehabilitation
counselor. She told the rehabilitation counselor that she would “hurt her” if she “was pushed too
far.” Ms. Cottingham recommended against further rehabilitation efforts. On July 22, 2003
appellant, through her attorney, refused vocational rehabilitation based on the opinion of her
attending physician. On July 23, 2003 the Office referred appellant to a new rehabilitation
counselor, Mr. Gann. The Office advised her that it had terminated Ms. Cottingham’s services
because she had sought employment for her with the employing establishment. In a letter dated
July 23, 2003, the Office acknowledged appellant’s refusal to cooperate with vocational
rehabilitation and informed her that she had 30 days to participate in such efforts or provide good
cause for her refusal. The Office notified her that her compensation would be reduced if she did
not comply with its instructions. In a response dated August 13, 2003, appellant’s attorney
contended that the Office improperly switched rehabilitation counselors. The Office, however,
properly terminated Ms. Cottingham’s services as she requested information about placement
with the employing establishment against the Office’s explicit instructions. The attorney also
submitted progress reports dated June 18 and July 30, 2003 from Dr. Schaaf; however, these
progress reports merely summarized treatment sessions and did not contain an opinion on
disability. These progress reports are insufficient to meet appellant’s burden of proof to show
good cause for failing to participate in vocational rehabilitation.
Appellant failed to cooperate in the early stages of vocational rehabilitation. The Act’s
implementing regulation provides that when an employee fails to participate in the early stages
of vocational rehabilitation, it cannot be determined what his or her wage-earning capacity would
have been had there been no failure to participate.21 It is thus assumed, absent evidence to the
contrary, that the vocational rehabilitation effort would have resulted in a return to work with no
loss of wage-earning capacity.22 Appellant did not submit any evidence to refute this
assumption. The Office therefore properly found that she had no loss of wage-earning capacity
and reduced her monetary compensation to zero.
LEGAL PRECEDENT -- ISSUES 2 & 3
To require the Office to reopen a case for merit review under section 8128(a) of the
Act,23 the Office’s regulations provide that a claimant may obtain review of the merits of the
claim by either: (1) showing that the Office erroneously applied or interpreted a specific point of
law; (2) advancing a relevant legal arguments not previously considered by the Office; or
(3) constituting relevant and pertinent new evidence not previously considered by the Office.24
Section 10.608(b) provides that when an application for reconsideration does not meet at least
one of the three requirements enumerated under section 10.606(b)(2), the Office will deny the
application for reconsideration without reopening the case for a review on the merits.25
21

20 C.F.R. § 10.519(b).

22

20 C.F.R. § 10.519(c).

23

5 U.S.C. § 8128(a).

24

20 C.F.R. § 10.606(b)(2).

25

20 C.F.R. § 10.608(b).

9

ANALYSIS -- ISSUE 2
The medical evidence submitted by appellant in support of her October 8, 2003 request
for reconsideration does not constitute relevant and pertinent new evidence not previously
considered by the Office. Appellant submitted numerous medical reports and progress notes
already of record; however, the Board has held that the submission of evidence which repeats or
duplicates evidence already in the case record does not constitute a basis for reopening a case.26
Appellant also submitted progress notes from Dr. Schaaf dated August through
December 2003. The progress notes, however, do not address the relevant issue of whether
appellant has established that she had good reason for failing to cooperate with vocational
rehabilitation. The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.27
Appellant, through her attorney, contended that the impartial medical examiner, Dr. Fink,
did not address whether she could participate in vocational rehabilitation. He further argued that
Dr. Schaaf found appellant disabled from all employment and that the initial rehabilitation
counselor found that she was not a suitable candidate for rehabilitation. Appellant’s attorney’s
arguments fail to show that the Office erroneously applied or interpreted a point of law and are
repetitious of his arguments previously considered by the Office. Evidence which repeats or
duplicates evidence already of record has no evidentiary value and does not constitute a basis for
reopening a case.28
As appellant has not shown that the Office erroneously applied or interpreted a point of
law, advanced a point of law not previously considered or submitted relevant and pertinent new
evidence, the Office, in its February 5, 2004 decision, properly refused to reopen appellant’s
claim for a review on the merits.
ANALYSIS -- ISSUE 3
In support of her June 3, 2004 request for reconsideration, appellant submitted progress
notes from Dr. Schaaf dated February 18, March 10, April 14 and May 12, 2004, who described
her current symptoms and found her condition unchanged. As Dr. Schaaf did not address the
relevant issue of whether appellant could participate in vocational rehabilitation, her progress
notes are not relevant to the issue at hand.29

26

Arlesa Gibbs, 53 ECAB 204 (2001).

27

Ronald A. Eldridge, 53 ECAB 218 (2001).

28

Id.

29

Judy L. Kahn, 53 ECAB 321 (2002).

10

Appellant further resubmitted progress notes from Dr. Schaaf dated June 2001 through
January 2004. As this evidence duplicated that already of record, it has no evidentiary value and
is insufficient to warrant a reopening of appellant’s claim on the merits.30
In a letter dated April 6, 2004, Ms. Cottingham, the initial rehabilitation counselor,
indicated that she had not felt threatened by appellant during their meeting. Ms. Cottingham’s
letter does not address the relevant issue of whether appellant had good reason for failing to
participate in vocational rehabilitation and thus does not constitute a basis for reopening her
case.31
In a report dated March 24, 2002, Dr. Schaaf opined that appellant was disabled from
work due to her anxiety disorder. She maintained that if appellant were supervised she would
“perceive that she is being controlled or harassed, her symptoms will increase and she will be
unable to perform her job duties.” Dr. Schaaf stated that she could not participate in vocational
rehabilitation because she would believe it was an attempt at control and “would not benefit due
to her distrust and resistance.” She also noted that the impartial medical examiner, Dr. Fink,
found that if appellant resumed employment she might be “subject to similar reactions in similar
situations.” Dr. Schaaf’s March 24, 2002 opinion, however, is cumulative in nature as she
previously expressed this opinion in her prior report dated April 23, 2003; therefore, her report
does not constitute relevant and pertinent new evidence.32
As appellant has not shown that the Office erroneously applied or interpreted a point of
law, advanced a point of law or fact not previously considered or submitted relevant and
pertinent new evidence, the Office, in its August 9, 2004 decision, properly refused to reopen
appellant’s claim for a review on the merits.
CONCLUSION
The Board finds that the Office properly reduced appellant’s monetary compensation to
zero under 5 U.S.C. § 8113(b) of the Act effective July 10, 2003 on the grounds that she did not
cooperate with the preliminary stages of vocational rehabilitation. The Board further finds that
the Office, in its February 5 and August 9, 2004 decisions, properly denied her requests for
further review of the merits of her claim under section 8128.

30

Vincent Holmes, 53 ECAB 468 (2002).

31

Kevin M. Fatzer, 51 ECAB 407 (2000).

32

Patricia G. Aiken, 57 ECAB ___ (Docket No. 06-75, issued February 17, 2006).

11

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 9 and February 5, 2004 and September 10, 2003 are
affirmed.
Issued: July 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

